Citation Nr: 0006266	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-47 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Gwendolyn D. Cosey, Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1952 to January 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied a request to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  In a May 1997 Board decision, it was 
concluded that new and material evidence had been submitted 
to reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability.  The Board remanded 
the veteran's claim for de novo review.  In a May 1999 
decision, the RO again denied the claim of entitlement to 
service connection for a psychiatric disability, and the 
veteran's claim was returned to the Board in October 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been secured by the 
RO.

2.  The medical evidence and opinions of record, when read as 
whole, place the evidence as to whether the veteran first 
manifested a current chronic psychiatric disability in 
service in equipoise.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, a chronic psychiatric 
disability was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a psychiatric disability.  Service connection is warranted 
for a chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a disorder is not shown to be chronic during 
service, continuity of symptomatology after service is 
required to establish that a disorder is chronic.  38 C.F.R. 
§ 3.303.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the veteran's service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA regulations provide that congenital or developmental 
defects, defined as including personality disorders, are 
excluded from the types of diseases or injuries for which 
service connection is authorized. 38 C.F.R. § 3.303(c); see 
Winn v. Brown, 8 Vet. App. 510, 515-6 (1996).  Thus, service 
connection for a personality disorder, even if first 
manifested in service, is not authorized.

Factual Background

The veteran's service medical records reflect that no pre-
existing diseases or defects, other than scars, were noted on 
service induction examination in May 1952.  In December 1953, 
the veteran was taken to the dispensary because he was 
"irrational."  An alcoholic odor was noted.  He was 
hospitalized with an admitting diagnosis of psychosis, 
undetermined type.  He was excited and confused and 
experiencing visual hallucinations.  About eight hours after 
admission, he became free of mental confusion.  He was 
discharged about 10 days later.  The final diagnosis was, 
"observation, psychiatric."  

In July 1955, the veteran was hospitalized, with a diagnosis 
of passive-aggressive reaction, after becoming belligerent, 
hostile, uncooperative, and destructive following a social 
event at which the veteran had been drinking.  During the 
hospitalization, the veteran's affect returned to normal, he 
was cooperative, and his emotional responses were 
appropriate, but he remained nervous and tense.  It was noted 
that the veteran had a very low tolerance for alcohol.  The 
final diagnosis was aggressive reaction.

In December 1955, the veteran was admitted by his own request 
after he hit a friend while intoxicated.  There was no 
psychosis.  The veteran was advised to refrain from drinking 
alcohol, as he was unable to control his aggressiveness when 
drinking.  Treatment notes dated in August 1956 reflect that 
the veteran had been drinking again.  He had gotten married, 
but the marriage was failing because of his drinking.  The 
examiner noted that it was "extremely difficult" for the 
veteran to refrain from use of alcohol.  The examiner noted 
that "[m]any times he feels depressed, worried, irritable, 
or mad without knowing why.  When he is in these moods, he 
feels a strong urge to drink in order to get relief from the 
. . . unpleasant feelings."  The examiner concluded that the 
veteran was emotionally unstable and aggressive.  He assigned 
a diagnosis of character disorder, aggressive reaction, 
manifested by emotional instability, alcoholism, accompanied 
by aggressive behavior and followed by amnesia.  The veteran 
remained hospitalized until late August 1956.

In early September 1956, the veteran was admitted following a 
suicide gesture.  The veteran slashed his wrists with a 
broken bottle after drinking heavily.  By the day following 
admission, the veteran was sober, was not anxious or 
despondent, there was no evidence of active neurotic or 
psychotic thought process, judgment was impulsive and 
immature.  The final diagnosis was simple drunkenness and 
emotional instability reaction, chronic, severe, manifested 
by outbursts of aggressive behavior, continuous over-
indulgence in alcohol, and impulsive and immature judgment.  

Two days after hospital discharge, the veteran was again 
hospitalized.  He had been drinking and made superficial 
lacerations on his wrists.  The examiner concluded that his 
condition "will not respond to any type of rehabilitation, 
discipline, or therapeutic measures."  The final diagnosis 
was emotional instability reaction, chronic, severe.

Following his service discharge in January 1957, the veteran 
was admitted to the Miami Sanitarium in October 1957, 
following a suicide attempt.  The veteran slashed his throat 
and led a vehicular police chase while intoxicated.  His 
admission was ordered by a judge, who found him incompetent.  
On admission, it was thought the veteran was suffering from a 
psychotic reaction.  The veteran was confused, upset, and 
depressed.  The report of this hospitalization reflects that, 
although the veteran's psychosis disappeared, psychiatric 
disability continued. Treatment with electrocoma (now known 
as electroconvulsive therapy) was initiated, and the veteran 
had 9 such treatments.  Psychological testing revealed 
passive-aggressive personality disorder.  The veteran 
remained upset, confused, and depressed throughout his one-
month hospitalization at this facility.  The final diagnosis 
was schizophrenic depressive psychosis.

The veteran was transferred to a public, state mental 
hospital in November 1957, and remained hospitalized there 
until May 1958.  The admission diagnosis was neurotic 
depression.  In the controlled environment of the hospital, 
he recovered from his depressive state over the six-month 
period of his hospitalization.  The final diagnosis was 
depressive reaction.   

In August 1958, the veteran underwent VA hospitalization for 
observation to determine whether he had a psychosis, a 
personality disorder, or chronic alcoholism.  The examiner 
who conducted psychological evaluation in August 1958 
concluded that the veteran avoided expression of "unstable 
emotionality" through rigid intellectual controls, which 
crumbled rapidly with use of alcohol, followed by 
pathological intoxication and outbursts of violent behavior.  
The veteran was emotionally withdrawn, unable to establish 
close relationships, and used ruminations "not well related 
to reality" to fill the void in his life.  The examiner 
concluded that the veteran had an unstable personality with 
compulsive traits and schizoid tendencies, and was prone to 
pathological intoxication.  The veteran complained of feeling 
nervous.  The final diagnosis was emotionally unstable 
personality, "complicated by occasional alcoholic 
overindulgence, at which time he becomes psychotic."  The 
examiner concluded that when the veteran recovered from 
episodes of overindulgence in alcohol, he had  "more or less 
normal personality." 

In 1963, the veteran was hospitalized for complaints of 
depression.  The discharge summary of a private 
hospitalization from December 1968 to February 1969 reflects 
that he was admitted following "agitated depression" and 
threats of suicide.  Electroconvulsive therapy was provided.  
The final diagnoses included depressive reaction, 
psychoneurotic, recurrent.

An April 1971 private psychiatric admission history reflects 
that the veteran had made multiple suicide gestures and 
attempts, including drug overdoses, and had been arrested 
more than 60 times for public intoxication.  The examiner 
concluded that use of alcohol was associated with depression 
and anxiety.

The veteran was admitted for private hospitalization in May 
1973 because of acute depression and suicide attempts, and 
the diagnosis was acute depressive reaction.  The veteran was 
admitted to the same hospital, acutely anxious and depressed 
and withdrawn in November 1973.  

The diagnostic summary of April 1974 to May 1974 private 
hospitalization reflects that the reasons precipitating 
admission were recurrent depression, suicidal gestures, 
anxiety, and alcohol.  On psychological evaluation during 
this hospitalization, the veteran was anxious, depressed, 
fearful, withdrawn.  The examiner concluded that the veteran 
had obsessive-compulsive defense mechanisms as primary mode 
of functioning, using depression and withdrawal to guard 
against his anger and aggression.  The examiner further 
stated that "this neurotic mode of adjustment appears to 
have underlying psychotic mechanisms which break down when 
his defense mechanisms become ineffective, as with stress or 
under the dissociative influence of alcohol."  

The summary of VA hospitalization from April 1982 to July 
1982 reflects that the veteran was admitted for treatment of 
trauma following a motorcycle accident.  Manic depressive 
syndrome and alcoholism were also diagnosed.  

On VA examination in September 1982, the veteran was anxious, 
jittery, quivering, almost agitated, but was also depressed 
and expressed death wishes.  Intellectual function appeared 
impaired by anxiety.  The examiner questioned whether the 
veteran might have a manic depressive illness.  On VA 
hospitalization in June 1983, the final diagnosis was bipolar 
disorder, depressed type.  

In a December 1983 private psychological evaluation, the 
veteran reported he had a problem with alcohol and drugs, 
having a low tolerance for alcohol and a high tolerance for 
drugs.  He reported attempting a substance abuse program, but 
stated that when his sobered up, his psychiatric problems 
emerged and he was transferred to a psychiatric treatment 
program.  The results of psychological testing were 
consistent with a diagnosis of a psychotic level of 
depression, and the examiner opined that "it seems likely 
that this is what has been happening all along."  The 
examiner also questioned the frequent references to 
alcoholism, noting that the veteran had none of the 
predictable physical manifestations of alcohol abuse, in 
particular, he did not, for example, have any cirrhosis.  

VA outpatient and inpatient treatment records from 1983 to 
the present reflect that the veteran has received continuing 
VA treatment, with some interruptions, primarily under the 
diagnoses of bipolar disorder, major depression, or 
generalized anxiety disorder.  

In a June 1994 statement, the veteran's treating VA 
psychiatrist related that the veteran had a chronic 
psychiatric history, and notes the 1983 VA diagnosis of 
bipolar disorder.  The treating physician opined that 
"[t]here is no question that this vet[eran] has been 
suffering from this psychiatric disorder the past 40+ 
years."  In the report of an April 1998 VA examination, that 
same psychiatrist reported diagnoses which included bipolar 
II disorder, depressed, and stated that, given the veteran's 
history, it was difficult in this case to tell whether the 
abusive use of alcohol and marijuana always existed along 
with a psychiatric disorder.

The examiner noted that, initially, the veteran's psychiatric 
symptomatology and hospitalizations occurred when the veteran 
was drinking alcohol or using drugs.  His history reflected 
that he was better without the affect or alcohol or drugs, 
which were known to produce depression as well as psychotic 
symptoms and personality changes.  The examiner further noted 
that, although the veteran's mood and behavior improved when 
alcohol and drugs were removed, overall the depression had 
persisted.

In April 1999 the VA psychiatrist again examined the veteran.  
The diagnoses again included bipolar II disorder, depressed.  
The examiner observed that there was substantial evidence 
that the veteran's history was quite consistent with the 
expected findings and diagnoses given from 1953 to 1994.  
After noting that mental illnesses were caused by chemical 
imbalance in the brain., she stated that mood-altering 
(psychoactive) substances affected the chemical balance of 
the brain by changing levels of various neurotransmitters and 
that addictive disorders could cause psychiatric symptoms 
that present like psychiatric disorders.

The VA psychiatrist related that it was extremely difficult 
to distinguish between those symptoms brought on by mental 
illness and those brought on by psychoactive substance use.  
After noting that alcohol could depress the central nervous 
system directly, producing psychosis, and causing individuals 
to exhibit out-of-control behavior; it was indicated that an 
accurate evaluation could only be made when detoxification 
was complete.  The examiner then stated that examiners had 
determined that the veteran's psychiatric symptoms 
disappeared when he was no longer under the influence of 
alcohol.

In a May 1999 report of contact, it was reported that the 
examiner declined to opine as to whether it was as at least 
as likely as not that the veteran's mental disorder was 
manifested within a year of his discharge from service.  She 
stated that she had no was of altering her opinion that the 
veteran's alcohol use was the behavioral influence during the 
veteran's first year after service discharge and to 1974.

Analysis

The above summary of the veteran's lengthy history of 
psychiatric inpatient and outpatient treatment reflects 
numerous diagnoses and widely divergent medical opinions as 
to the etiology of the veteran's symptoms.  During the period 
of the veteran's service and within one year after his 
service discharge, the veteran's diagnoses at hospital 
discharge, and after alcohol detoxification, included 
passive-aggressive reaction, character disorder, recurrent 
neurotic aggressive behavior, aggressive reaction, emotional 
instability reaction, chronic, passive-aggressive personality 
disorder, neurotic depression, depressive reaction, 
schizophrenic depressive psychosis, pathological 
intoxication, simple drunkenness, and unstable personality.  
Over many years of continued inpatient and outpatient 
psychiatric treatment, the veteran amassed further diagnoses.  
These diagnoses continued to vary.  

In 1994, the veteran's treating VA physician opined, on the 
basis of history as provided by the veteran, that he had been 
suffering "from this psychiatric disorder" for over 40 
years.  The physician did not assign a specific diagnosis, 
but did reference the assignment of a diagnosis of bipolar 
disorder in 1983 by the veteran's then-treating VA physician.  

Thereafter, in 1998, the same examiner, again noting that the 
veteran's history, referenced the available service medical 
records and post-service treatment records, observed that it 
was difficult to determine whether the veteran had always had 
a psychiatric disorder existing with abusive use of alcohol 
and drugs, and noted that the veteran continued to have a 
psychiatric disorder when abstinent from alcohol and drugs.  
This medical opinion suggests that the veteran had a 
continuous and chronic psychiatric disorder which was first 
manifested in service, although alcohol exacerbated 
psychiatric disability at that time.

The same examiner, in 1999, noted the present medical 
understanding that mental illnesses are caused by chemical 
imbalance in the brain.  This statement appears to indicate 
that the veteran's current chemical imbalance, resulting in 
his current psychiatric disorder, was present when 
manifestations of a psychiatric nature, now known to be due 
to a chemical imbalance, were first noted in service.  

However, the examiner further states that the veteran's 
psychotic symptoms could be result of alcohol or drug use, 
and states that treatment records which indicate that the 
veteran's psychiatric symptoms disappeared when the influence 
of alcohol disappeared establish that the veteran's 
psychiatric disability was due to psychoactive substances.

It is unclear whether or not the psychiatric manifestations 
which developed after the veteran's use of alcohol were the 
result of an underlying psychiatric disability or merely an 
acute reaction to alcohol.  The service medical records and 
treatment records proximate to service reflect that the 
veteran had very low tolerance for alcohol, and include 
diagnoses of pathological reaction to alcohol.  The Board 
notes the examiner's conclusion that the veteran's 
psychiatric symptoms disappeared as the effects of alcohol 
disappeared.  However, the overall factual evidence of record 
does not completely support this conclusion by the examiner.

The Board also notes that, although a diagnosis of simple 
drunkenness was assigned in service, and numerous diagnoses 
of alcoholism, chronic alcohol abuse, or overindulgence in 
alcohol, and the like, were assigned over the years, the 
medical evidence as to whether the veteran was addicted to 
alcohol is somewhat contradictory.  As the examiner who 
conducted a private evaluation in December 1983 noted, 
despite the numerous diagnoses related to alcohol use, there 
had been no evidence of any physical manifestation of alcohol 
abuse, such as cirrhosis of the liver.  The Board notes that 
there has been no clinical evidence of such findings or 
diagnoses since that observation in 1983.

Moreover, less than 9 months after the veteran's service 
discharge, he was admitted for period of psychiatric 
hospitalization that continued uninterrupted for nearly eight 
months.  The report available for that hospitalization 
reflects that the veteran was treated for severe depression, 
including electroconvulsive therapy.  The records reflect a 
judgment that, in the controlled environment of 
hospitalization, the veteran's depression gradually cleared.  

However, since this hospitalization extended for nearly eight 
months, the facts contradict a finding that the veteran 
returned to a normal baseline of functioning when not under 
influence of alcohol.  Rather, the medical evidence of record 
establishing that the veteran remained depressed for many 
months appears to contradict such a finding.

While in April 1999 the VA psychiatrist indicated that 
examiners had determined that the veteran's psychiatric 
symptoms disappeared when he was no longer under the 
influence of alcohol and she ultimately concluded that 
alcohol was the veteran's behavioral influence prior to 1974, 
the same examiner in June 1994 had stated that there was no 
question that the veteran had been suffering from a 
psychiatric disorder for more than 40 years and in April 1998 
noted that the veteran's depression persisted without alcohol 
and drugs.

If the examiner intended the opinion to reflect, in essence, 
that the chemical imbalance the veteran has currently has 
been present continuously and chronically since service, but 
that, prior to 1974, the imbalance was only manifested so 
severely as to require treatment when exacerbated by use of 
alcohol or drugs, the opinion weighs in favor of the 
veteran's claim.  

In summary, the evidence in this case appears to be 
essentially in equipoise.  The examiner's statements include 
some opinions which appear to favor a finding that it is more 
likely than not that the veteran's current psychiatric 
disorder, however diagnosed, has been chronic and continuous 
since service.  However, some portions of the examiner's 
opinions appear to weigh against the veteran's claim.  
Moreover, it is not clear that the portions of the examiner's 
opinion which weigh against the veteran's claim are entirely 
consistent with the clinical evidence of record.  

The Board finds that the evidence of record is not persuasive 
in favor of the veteran's claim, but the preponderance of the 
evidence is not against the veteran's claim.  Resolving 
reasonable doubt in the veteran's favor, as mandated in such 
circumstances under 38 U.S.C.A. § 5107(b), the Board finds 
that evidence warrants a finding that the veteran has a 
current psychiatric disability, variously diagnosed, which 
was first manifested in service and has been chronic and 
continuous since that time.  Accordingly, a grant of service 
connection for a psychiatric disability is in order.
ORDER

Entitlement to service connection for a psychiatric 
disability is granted.  The appeal is allowed, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

